DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-11 are directed to a system, claims 12-17 are directed to a method, and claims 18-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction processing with fraudulent risk assessment. Specifically, the claims recite “obtaining a plurality of values corresponding to each of a plurality of transactions;” “determining a value category for each of the plurality of transactions based on the plurality of values corresponding to each of the plurality of transactions;” “determining a plurality of features based on the plurality of transactions and the plurality of values, wherein each feature of the plurality of features is associated with at least one value of the plurality of values corresponding to the plurality of transactions;” “determining a risk category for each of the plurality of features based on the associated at least one value;” and “generating decision data based on the determined value categories and risk categories, wherein the decision data identifies a plurality of conditions for determining whether a second transaction is fraudulent,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of collecting transaction data, analyzing the data with fraudulent risk determination, and deciding whether a transaction is fraudulent, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computing device, at least one processor and a device, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. 
Specifically, these additional elements perform the steps or functions of “obtaining a plurality of values corresponding to each of a plurality of transactions;” “determining a value category for each of the plurality of transactions based on the plurality of values corresponding to each of the plurality of transactions;” “determining a plurality of features based on the plurality of transactions and the plurality of values, wherein each feature of the plurality of features is associated with at least one value of the plurality of values corresponding to the plurality of transactions;” “determining a risk category for each of the plurality of features based on the associated at least one value;” and “generating decision data based on the determined value categories and risk categories, wherein the decision data identifies a plurality of conditions for determining whether a second transaction is fraudulent.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computing device, at least one processor and a device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing with fraudulent risk assessment. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “obtaining a plurality of values corresponding to each of a plurality of transactions;” “determining a value category for each of the plurality of transactions based on the plurality of values corresponding to each of the plurality of transactions;” “determining a plurality of features based on the plurality of transactions and the plurality of values, wherein each feature of the plurality of features is associated with at least one value of the plurality of values corresponding to the plurality of transactions;” “determining a risk category for each of the plurality of features based on the associated at least one value;” and “generating decision data based on the determined value categories and risk categories, wherein the decision data identifies a plurality of conditions for determining whether a second transaction is fraudulent.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with fraudulent risk assessment. Therefore, the use of these additional elements does no 
Dependent claims 2-10, 12-17 and 19-20 further describe the abstract idea of transaction processing with fraudulent risk assessment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, additional limitations, “at least one condition that the at least one purchase transaction is associated with at least one value category; and at least one condition that the second transaction is associated with at least one risk category” of claims 2 and 13, “determining whether the second transaction is to be allowed or denied” of claims 3, 14 and 19, “determining whether the second transaction is to be reviewed” of claim 4, “generating the plurality of values corresponding to each of the plurality of transactions based on execution of a plurality of models” of claims 5 and 15, “determining a number of predictable features that are most correlated with the plurality of values” of claim 10, “determine customer history data associated with each of the plurality of transactions, wherein determining the value category for each of the plurality of transactions is based on the associated customer history data” of claim 11, further recite the abstract idea of transaction processing with fraudulent risk assessment. Additionally, the limitations, “applying each of a plurality of models to the first transaction to generate a model score for each of the plurality of models;  determining a model category for each of the plurality of models based on the corresponding model score; and determining the value category for the first transaction based on the determined model categories” of claims 6 and 16 , which is also an abstract idea, falls within the “Mental Process” because the claims involve applying models to purchase transaction, generating scores, and selecting a category based on generated scores, which can be performed with “pen and paper” and does not improve the functioning of a computer nor does it improve a technology or technical field. The claim is still directed to abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).  With respect to claim 7, 17, 20, the additional elements “applying at least one machine learning process to the plurality of transactions and the plurality of values”, the additional elements of claim 8 “applying at least one binning process to the plurality of values corresponding to the plurality of transactions”, as well as the additional elements of claim 10 “the at least one machine learning process was trained with historical purchase transactions”,  these additional elements do not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with fraudulent risk assessment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Language
Claim 18 recites “A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a least one processor, cause a device to perform operations comprising: receiving…determining…determining….determining…determining…transmitting…” The claim recites a processor executes the instructions stored in a non-transitory computer readable medium to cause a device perform operations. However, the claim does not recite any association of “a least one processor” with “a device.” Therefore, the claim is unclear because it is unclear whether “a device” is capable of perform the claimed operations without executing the instructions stored in the non-transitory computer readable medium. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 19-20 are also rejected as each depends on claim 18.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 11-13, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2019/0073647A1 (“Zoldi”)) in view of Bouley et al. (US 10,162,630B2 (“Bouley”)) 
Regarding claims 1, 12 and 18, Zoldi teaches a method comprising
obtain a plurality of values corresponding to each of a plurality of transactions; (Zoldi: Fig. 1, step 100; ¶¶23, TABLE 1; 24-27, 38, 44, 95
determine a value category for each of the plurality of transactions based on the plurality of values corresponding to each of the plurality of transactions; (Zoldi: Fig. 1, step 100; ¶¶23, TABLE 1 (e.g. “Transaction entity (“value category”)”), 24-25, 70-80, 97)
determine a plurality of features based on the plurality of transactions and the plurality of values, (Zoldi: Fig. 1, step 101; ¶¶23, TABLE1, 26,  27-38), wherein each of the plurality of features is associated with at least one value; (Zoldi: ¶38)
determine a risk category for each of the plurality of features based on the associated at least one value; and (Zoldi: ¶¶27-38, 43-44)
generate [results] based on the determined value categories and risk categories (Fig. 2, ‘Output results (score, etc.) 204’, ‘Decision’; ¶44, 67), condition (pre-set threshold)), wherein the  [results] identifies a plurality of conditions for determining whether a second transaction is fraudulent. (Zoldi: ¶67 (e.g. “…conditions (“pre-set threshold”)”)
Additionally, for claims 1 and 18 respectively, Zoldi teaches:
A system comprising: a computing device configured to: (Zoldi: ¶12, claim 15)…
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (Zoldi: ¶12, claim 8)…
Zoldi teaches generating results for determining a likelihood of fraud or nonfraud for the transaction (Zoldi: ¶44). Zoldi does not explicitly teach generating decision data. 
However, in the same field of endeavor, Bouley teaches generating decision data based on multiple elements (Fig. 4, item 490; 6:65-7:10, 7:32-41, 7:64-8:3,  8:26-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoldi to include the support of generating decision data feature of a decision management platform, as disclosed in Bouley, to improve accuracy of generated decisions (Bouley: 8:46-47).
Regarding claims 2 and 13, Zoldi in view of Bouley teaches the system of claim 1 and  the method of claim 12 as claim 2 being dependent of claim 1, and claim 13 being dependent of claim 12. Furthermore, 
Zoldi teaches wherein the plurality of conditions comprise:
at least one condition that the at least one purchase transaction is associated with at least one value category; and (Zoldi: ¶¶44, 79-81)
at least one condition that the at least one purchase transaction is associated with at least one risk category. (Zoldi: ¶¶44, 79-81)
Regarding claims 7, 17 and 20, Zoldi in view of Bouley teaches the system of claim 1,  the method of claim 12, and the non-transitory computer readable medium of claim 18 as claim 7 being dependent of claim 1, claim 17 being dependent of claim 12, and claim 20 being dependent of claim 18, and wherein determining the plurality of features comprises: 
Zoldi teaches:
applying at least one machine learning process to the plurality of transactions and the plurality of values. (Zoldi: ¶¶22, 38, 95)
Regarding claim 9, Zoldi in view of Bouley teaches the system of claim 1 as claim 9 being dependent of claim 1. Furthermore,
Zoldi teaches:
wherein the plurality of transactions comprises historical purchase transactions. (Zoldi: Fig. 1, step 100; ¶23)
Regarding claim 11, Zoldi in view of Bouley teaches the system of claim 1 as claim 11 being dependent of claim 1, and wherein the computing device is configured to:
Zoldi teaches:
determine customer history data associated with the at least one purchase transaction (Zoldi: Fig. 1; ¶¶9-10, 25, 38), wherein determining the value category for the at least one purchase transaction is based on the associated customer history data. (Zoldi: Fig. 1; ¶¶9-10, 25, 38)
Claims 3-4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi in view of Bouley as applied to claims 1, 12 and 17 further in view of Rich et al. (US 2014/0122336A1 (“Rich”)).
Regarding claims 3, 14 and 19, Zoldi in view of Bouley teaches the system of claim 1, the method of claim 12 and the non-transitory computer readable medium of claim 18 as claim 3 being dependent of claim 2, claim 14 being dependent of claim 13, and claim 19 being dependent of claim 18, and determining whether the second transaction is fraudulent.
Zoldi in view of Bouley does not explicitly teach the following limitations,  however in the same field of endeavor, 
Rich teaches:
determining whether the second transaction is to be allowed or denied. (Rich: ¶¶42, 57-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoldi in view of Bouley to include the support of determining whether the second transaction is to be allowed or denied, as disclosed in Rich, in preventing subsequent fraudulent transactions (Rich: ¶61).
Regarding claim 4, Zoldi in view of Bouley and Rich teaches the system of claim 1 as claim 4 being dependent of claim 3, and wherein determining whether the second transaction is fraudulent comprises:
Rich teaches:
determining whether the second transaction is to be reviewed. (Rich: Fig. 7, 'CSR Review 916'; ¶¶42)
Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi in view of Bouley as applied to claims 1 and 12 further in view of Adjaoute A. (US 10,896,421B2 (“Adjaoute”)).
Regarding claims 5 and 15, Zoldi in view of Bouley teaches the system of claim 1 and the method of claim 12 as claim 5 being dependent of claim 1, claim 15 being dependent of claim 12.
Zoldi teaches:
generate the plurality of values corresponding to each of the plurality of transactions based on execution of a plurality of models. (Zoldi: ¶¶38, 42)
Regarding claims 6 and 16, Zoldi in view of Bouley teaches the system of claim 1 and the method of claim 12 as claim 6 being dependent of claim 5 and claim 16 being dependent of claim 12, and wherein the computing device is further configured to:
Zoldi teaches:
determining the value category for a first transaction of the plurality of transactions comprises: (Zoldi: Fig. 1, Fig. 2, Fig. 4; ¶¶9-10, 23-27, 42, 44, 95, 97)
determining the value category for the first transaction based on the determined model (Zoldi: Fig. 1, step 103/104, Fig. 2, step 203, Fig. 4; ¶¶9-10, 23-27, 42, 44, 95, 97)…
Zoldi in view of Bouley does not explicitly teach the following limitations, however in the same endeavor, Adjaoute teaches:
applying each of a plurality of models to the first transaction to generate a model score for each of the plurality of models; (Adjaoute: Fig. 4, item 406; 9:30-50)
determining a model category for each of the plurality of models based on the corresponding model score; and (Adjaoute: Fig. 5; 9:54-67)
determining the value category for the first transaction based on the determined model categories. (Adjaoute: Fig. 5; 9:54-67, 10:17-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoldi in view of Bouley to include the support of fraud models used for payment fraud detection, as disclosed in Adjaoute, to protect from financial losses caused by high-risk users (Adjaoute: 34:7).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi in view of Bouley as applied to claim 1 further in view of Zoldi et al. (US 10,510,025B2 (“Zoldi-2”)).
Regarding claim 8, Zoldi in view of Bouley teaches the system of claim 1 as claim 8 being dependent of claim 1, and wherein determining the risk category for each of the plurality of feature.
However, Zoldi in view of Bouley does not explicitly teach:
applying at least one binning process to the plurality of values corresponding to the plurality of transactions.
Zoldi-2 teaches:
applying at least one binning process to the plurality of values corresponding to the plurality of transactions. (Zoldi-2: Fig. 4, step 412, Fig. 5; 3:62-65, 4:50-5:4, 5:16-28, 5:46-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoldi in view of Bouley to include applying binning process on transactions , as disclosed in Zoldi-2, to more accurately detect the latest fraud trends (Zoldi-2: 3:6).
Regarding claim 10, Zoldi in view of Bouley teaches the system of claim 1 as claim 10 being dependent of claim 9. 
Zoldi in view of Bouley doesn’t explicitly teaches the following limitation, however in the same field of endeavor, Zoldi-2 teaches:
determining a number of predictable features that are most correlated with the plurality of values. (Zoldi-2: Fig. 4, steps 414/418; 6:1:7:5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zoldi in view of Bouley to include determining a number of predictable features that are most correlated with the plurality of values, as disclosed in Zoldi-2, to more accurately detect the latest fraud trends (Zoldi-2: 3:6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zoldi (US 11,151,450B2) teaches incorporating machine learning to neural network model.
Zoldi (US 11,049,012B2) teaches explaining machine learning models by tracked behavioral latent features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685